UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7158


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DJAN RICARDO ROBINSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:98-cr-00019-REP-1)


Submitted:    December 16, 2008            Decided:   December 30, 2008


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Djan Ricardo Robinson, Appellant Pro Se. Brian Ronald Hood,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Djan   Ricardo     Robinson       appeals   the    district    court’s

order denying his motion filed under 18 U.S.C. § 3582(c) (2006).

We   have      reviewed    the    record    and    find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Robinson, No. 3:98-cr-00019-REP-1 (E.D.

Va. June 23, 2008).             We dispense with oral argument because the

facts    and    legal     contentions      are    adequately      presented    in   the

materials       before    the    court   and     argument       would   not   aid   the

decisional process.

                                                                              AFFIRMED




                                            2